Citation Nr: 1531676	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  07-35 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Appellant served on active duty from December 2000 to December 2005, and January 2011 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

On his November 2007 VA Form 9, the Veteran requested to appear at a hearing  before the Board.  Despite receiving adequate notice of that hearing by way of a two February 2014 letters, as well as notice to his representative in January 2014, he failed to attend his scheduled March 2014 hearing.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In April 2014, the Board remanded the claim for additional development.

The Board notes that while the May 2007 statement of the case (SOC) contained claims for service connection for tinnitus and a left shoulder disorder, service connection was granted for these conditions in a December 2009 rating decision.  As such, they are no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The May 2007 SOC additionally contained a claim for service connection for a nasal condition, which the Veteran withdrew in August 2010.  VBMS Entry August 3, 2010.  This claim too will not be addressed below.

The Board notes that although additional medical evidence was submitted after the last supplemental statement of the case, in November 2014, the Veteran waived his right to have this evidence reviewed in the first instance by the RO.  Veterans Benefits Management System (VBMS) Entry November 19, 2014.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.
FINDING OF FACT

The Veteran does not have bilateral hearing loss as defined by 38 C.F.R. § 3.385.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

An April 2007 letter notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection.  The duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The Veteran has not indicated the existence of any relevant PMRs.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

There has also been substantial compliance with the Board's April 2014 remand directives, insofar as the RO obtained updated VA treatment records and conducted a current VA examination.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  While, pursuant to the April 2014 remand instructions, STRs were requested for the Veteran's most recent period of service, the records are not available.  See, e.g., VBMS Entry November 4, 2014.  However, noise exposure in-service has already been acknowledged by VA and the recent September 2014 VA examiner was directed to consider the Veteran's in-service noises exposure in rendering the requested opinion.  Moreover, as the recent September 2014 VA medical examination and the remaining post-service medical record shows, the Veteran does not have current bilateral hearing loss for VA purposes.  As such, the STRs would be of no aid to the claim.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

On VA examination in December 2009, speech discrimination scores were 100 percent bilaterally.  The following pure tone thresholds, in decibels, were obtained:
 

HERTZ





500
1000
2000
3000
4000
AIR





RIGHT
25
25
20
20
25
LEFT
20
20
10
15
25
BONE





RIGHT
15
15
10
15
20
LEFT
15
15
10
15
20

On VA examination in September 2014, speech discrimination scores were 100 percent bilaterally.  The following pure tone thresholds, in decibels, were obtained:
 

HERTZ





500
1000
2000
3000
4000
RIGHT
15
20
15
20
30
LEFT
20
20
15
20
30

The examiner noted that there was no "ratable hearing loss in either ear."  Moreover, the examiner stated, "findings demonstrate improvement of auditory sensitivity in both ears in comparison with [the Veteran's] post deployment hearing exams dated 1/16/12 and pre-deployment dated 2/22/11."

The record does not otherwise establish the presence of bilateral hearing loss.  Hearing loss for VA purposes is not demonstrated in the STRs of record.  The post-service VA medical treatment records are similarly devoid of documentation of hearing loss.  

Based on this evidence, the Board finds that the Veteran is not shown to have current bilateral hearing loss for VA disability purposes.  Where the evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, the other elements of service connection need not be addressed, and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The Board has considered the Veteran's own assertions that he has hearing loss due to service.  The Veteran is fully competent to report his symptoms, and has submitted credible statements as to his symptoms.  However, the medical findings (as provided in the December 2009 and September 2014 VA examination reports) directly address the criteria under which the Veteran's hearing loss disability is assessed.  The Board is bound by the applicable law and regulations to mechanically compare the requirements of 38 C.F.R. §3.385  to the numeric designations from audiometric test results in determining whether there exists hearing loss for VA purposes.

As current bilateral hearing loss has not been diagnosed, presumptive service connection pursuant to 38 C.F.R. §§ 3.307, 3.309(a) is not applicable and any allegation of continuity of symptomatology need not be addressed.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).

Finally, the Board is cognizant that the Veteran in this case had active service in the Southwest Asia Theater of operations during the Persian Gulf War, and as such he is a Persian Gulf Veteran. See 38 C.F.R. § 3.317(d)(1), DD214 Forms.  However, the presumptions referable to Persian Gulf veterans are inapplicable.  Hearing loss has not been shown to a degree of 10 percent or more.  38 C.F.R. § 4.85.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for service connection, that doctrine is not applicable as to this claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


